Title: John Bondfield to the Commissioners, 26 August 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Sirs
      Bordeaux 26 Aug 1778
     
     Last Evening Arrived at this Port a prize Brig call’d the Archangel from Archangel for London taken by the privateer General Mifflin: Cap. Daniel M’Neil of Boston in Lat 72 North Long 25°East of London. The American Arms may truely be said to extend to the Poles. The views of having a privateer to Cruize in them Seas must be truely Partiotic. It can afford no other object than to destroy the British Whale Fishery from which no private benifit can result to indemnify the Charges. The Hudson Bay Ships dont fall within 20 degrees of that Station.
     Since my last arrived a Boat from Boston belonging to Mr. Basmarin & Co. brought Accounts up to the 7th July which contain few if any Occurences other than already at your Hands. I have a paper of the 6th entirely barren.
     Captain Ayres stil continues in a declining State. I have placed him in the Country to try if change of Air can Assist him the Doctor is of opinion he is too far gone.
     The Vessel is ready for Sea on the Shortest Notice. I have the Honor to be with due Respect Gentm. Your Most devoted Humble Servant,
     
      John Bondfield
     
     
    